Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 



Claims 1,4,5,8,9,15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugnaga 20130311017 in view of Garner 20140074556

Regarding Claim 1, Matsunaga discloses
determining actuation of a power to the box system of a vehicle;
determining usage parameters of the power to the box system of the vehicle …

Matsunaga is directed to an electric vehicle (EV) power monitoring system.  (Matsunaga, abstract).  Matsunaga discloses that it is known that an EV may act as a power source or provide power to the grid rather than charging from the grid.  (Matsunaga, para 0089, “In the power monitoring system for the electric vehicle according to the preferred embodiment 1, for an efficient utilization of renewable energy in a smart grid or for a power peak shift, the secondary battery 26 of the electric vehicle 2 can be used as temporary storage means or an emergency power source in case of a disaster. That is, in a case where the secondary battery 26 is used as temporary storage means, it suffices that the same operation as in the preferred embodiment 1 described above is performed. In this case, no billing is performed. In a case where the secondary battery 26 is used as an emergency power source in case of a disaster, the monitoring section 23 of the electric vehicle 2 controls discharging of the secondary battery 26, and supplies the power in the secondary battery 26 to the out-of-vehicle apparatus 1.”; Id para 0093, “Moreover, the amount of power consumption consumed in the in-vehicle load source 29 can be correctly calculated. Accordingly, in a case of supplying the power in the secondary battery 26 to 

Matsunaga does not explicitly disclose
during a period of use extending from the actuation to a terminating event;
generating a message that includes information indicative of the usage parameters; and
… the message to a receiving party.
Garner is directed to a method of operating an onsite renewable energy system.  (Garner, abstract).  Garner discloses that an alternate power source may collect end user charges and invoice them.  (Garner, para 0058, “2) Ongoing Processes Performed Each Billing Cycle--FIGS. 1 and 3. [0059] a) Determine spot rates of utility 32 (FIG. 3). Any changes are to be reflected in invoice calculations. [0060] b) Read user meters 42 (FIG. 3) and communicate data from user meters 20 (FIG. 1) to computer system 21 (FIG. 1) [0061] c) Calculate charges for each onsite user 44 (FIG. 3) in computer system 21 (FIG. 1) at contract rates using measurements from user meters 20 (FIG. 1) but subject to legal limits. In alternative embodiments, charges may be based on predetermined allocations instead of measurements of actual energy usage. [0062] d) Invoice each onsite user 46 (FIG. 3) for charges. [0063] e) Collect onsite user payments 48 (FIG. 3) using policies and procedures comparable to those for collecting rents.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Matsunaga with the invoice of Garner with the motivation of billing for energy provided.  Id.

transmitting
Although Garner discloses invoicing users, Garner does not explicitly disclose that an invoice is transmitted to a user. However, Garner does disclose electronic communication of data.  (Garner, para 


Regarding Claim 4, Matsunaga and Garner disclose the method of claim 1.  

wherein the usage parameters comprise at least power usage.
See prior art rejection of claim 1 regarding Matsunaga

Regarding Claim 5, Matsunaga and Garner disclose the method of claim 1.  

wherein the message comprises an invoice that comprises invoiced amounts for the usage parameters.
See prior art rejection of claim 1 regarding Garner

Regarding Claim 8, Matsunaga and Garner disclose the method of claim 1.  
further comprising applying power constraint parameters to regulate the power to the box system.

Regarding Claim 9, Matsunaga and Garner disclose the method of claim 8.  
further comprising automatically deactivating the power to the box system when the power constraint parameters have been exceeded.
(Matsunaga, para 0093, “[0093] Moreover, the amount of power consumption consumed in the in-vehicle load source 29 can be correctly calculated. Accordingly, in a case of supplying the power in the secondary battery 26 to the smart grid, a control can be made such that the sum of the power supplied to the smart grid and the power consumed in the electric vehicle 2 itself does not exceed the charge capacity of the secondary battery 26. Thus, an excessive discharge is prevented.”)

Regarding Claim 15,
See prior art rejection of claim 1.

Claims 2,16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugnaga 20130311017 in view of Garner 20140074556 in further view of Billmaier US20110221393A1

Regarding Claim 2, Matsunaga and Garner disclose the method of claim 1.  Matsunaga does not explicitly disclose

further comprising identifying location information of the vehicle and including the location information in the message.
Billmaier is directed to a EV charging system.  (Billmaier, abstract).  Billmaier discloses that location information of a charging event may be recorded and transmitted.  (Billmaier, para 0029, “The charging station or the electric vehicle may log times and/or locations of a charge, and how much charge was applied. The vehicle may also log driving information, such as distances traveled and when and 

Regarding Claim 16,
See prior art rejection of claim 2

Claims 3,17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugnaga 20130311017 in view of Garner 20140074556 in further view of Oshima 20200339004

Regarding Claim 3, Matsunaga and Garner disclose the method of claim 1.  

Matsunaga does not explicitly disclose
further comprising determining a first selection of a recording feature that activates recording of the usage parameters during the period and a second selection of the recording feature to terminate recording of the usage parameters. 
Oshima is directed to a system that pays for power provided by portable generators.  (Oshima, abstract).  Oshima discloses that a user start/stop of power transfer may be user initiated.  (Oshima, 

Regarding Claim 17 ,
See prior art rejection of claim 3

Claims 10,20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugnaga 20130311017 in view of Garner 20140074556 in further view of Ray 20100003950

Regarding Claim 10, Matsunaga and Garner disclose the method of claim 9.  

Matsunaga does not explicitly disclose
further comprising receiving an override command that reactivates the power to the box system after the automatic deactivation of the power to the box system.
Ray is directed to a method of controlling a device power threshold.  (Ray, abstract).  Ray discloses that a device may automatically power off to conserve reserve power, but a user may override in order to tap the reserve.  (Ray, para 0033, “Accordingly, the power-off mode may occur either manually, such as when a user chooses to turn off the device, or automatically, such as when the maintaining emergency functions module 236 places the device in power-off mode. In one embodiment, the maintaining emergency functions module 236 may be configured to allow a user to override the power reserve and use the remaining battery life for actions other than emergency communications.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Matsunaga with the override of Ray with the motivation of tapping a device’s power reserve.  Id.

Regarding Claim 20, 
See prior art rejection of claims 8,9, 10



Claims 7,19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugnaga 20130311017 in view of Garner 20140074556 in further view of Billmaier US20110221393A1 in further view of Voysey 20080243657

Regarding Claim 7, Matsunaga and Garner disclose the method of claim 5.  

Matsunaga does not explicitly disclose
further comprising:
providing an invoice template through a human machine interface…;
receiving invoiced items using the invoice template; and
populating the invoice with the invoiced items and the invoiced amounts.
Voysey is directed to a building management system.  (Voysey, abstract).  Voysey discloses that it is known for an energy provider to use a template to build invoices for customers.  (Voysey, para 0009, “In accordance with yet another aspect, a computer-implemented building management method includes steps of providing an electronic invoice template to a server system, and generating, using the electronic invoice template, an electronic invoice for a tenant for energy services use based on energy services use data associated with the tenant obtained at the building. The method further includes a step of transmitting a representation of the electronic invoice to the tenant through a communication network.”)  

Matsunaga does not explicitly disclose an invoice interface
of the vehicle
However, the art discloses a need to have a computer interface for monitoring and controling energy distribution.  (See e.g., Garner, Oshima).  The examiner notes that Matsunaga discloses that an 

Regarding claim 19,
See prior art rejection of claim 7


Claims 11,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugnaga 20130311017 in view of Garner 20140074556 in further view of Billmaier US20110221393A1 in further view of Voysey 20080243657

Regarding Claim 11,

receiving actuation of a recording feature provided on a human machine interface of a vehicle;
determining usage parameters of a power to the box system of the vehicle during a period of use extending from the actuation to a terminating event;
displaying an invoice template to a user through the human machine interface;
receiving invoiced items from the invoice template;
converting the usage parameters into an invoiced amount; and
generating an invoice comprising the invoiced items and the invoiced amount.
See prior art rejections of claims 1,7

Regarding Claim 12, Matsunaga, Garner, Billmaier and Voysey disclose the method of claim 11
further comprising applying power constraint parameters to regulate the power to the box system.
See prior art rejection of claim 8

Regarding Claim 13, Matsunaga, Garner, Billmaier and Voysey disclose the method of claim 12
further comprising automatically deactivating the power to the box system when the power constraint parameters have been exceeded.
See prior art rejection of claim 9

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugnaga 20130311017 in view of Garner 20140074556 in further view of Billmaier US20110221393A1 in further view of Voysey 20080243657 in further view of Ray

Regarding Claim 14, 
further comprising receiving an override command that reactivates the power to the box system after the automatic deactivation.
See prior art rejection of claim 10



Allowable Subject Matter
Claims 6,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner notes that Garner discloses charging energy users according to spot rates that a utility company would charge.  (Garner, para 0038).  However the art does not explicitly disclose that an invoice amount would be determined with an energy cost factor determined during vehicle charging.   

Conclusion

Relevant art not relied on but made of record include
Massey, “How to Sell Power from Electric Cars Back to the Grid”, 4/2013, https://www.scientificamerican.com/article/how-to-sell-power-from-electric-cars-back-to-the-grid/

Pifer 20090150100 is directed to a system for delivering and billing delivery of alternate power to building tenants.  (Pifer, para 0076)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687